Citation Nr: 1312795	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  06-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent disabling for furunculosis and folliculitis of the pelvic area and upper posterior thighs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to TDIU was remanded to the RO by the Board in its February 2012 decision, and has not yet been returned to the Board for further appellate consideration.  Accordingly, the Board will not address it at this time.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The issue on appeal is the severity of the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs.  One of multiple bases on which to be granted a higher 60 percent rating under the pertinent diagnostic code is if the condition requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  

As noted in the VA treatment records associated with the claims file, the Veteran has been prescribed doxycycline to treat this condition.  However, it is not clear from the record whether doxycycline constitutes a corticosteroid or immuno-suppressive medication, and/or whether the dosages the Veteran has received of it for treatment of his skin condition constitute systemic therapy.  

In January 2013, the Board sought an opinion from a Veterans Hospital Administration (VHA) physician.  In the opinion received, the physician noted that the record did not include pharmacy records to determine the frequency and duration of the doxycycline prescription.  The physician noted the medication was prescribed with refills but that it was unknown whether those refills had actually been filled.  Accordingly, so that the frequency and dosage of medications used to treat the Veteran's skin condition are sufficiently documented, the Veteran's VA pharmacy records for the years 2005 to present (the length of the appeal period) should be obtained and associated with the claims file.

Moreover, the VHA physician's opinion appeared to focus on the efficacy of the treatment, rather than fully responding to the questions presented.  Thus, an additional opinion is needed and should be obtained on remand.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain all outstanding VA pharmacy records documenting prescriptions and refills of doxycycline for the period 2005 to present (the length of the appeal period).  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO/AMC should notify the Veteran of such.

2.  After the above has been completed to the extent possible and the requested records associated with the file, forward the Veteran's claims file to a VA dermatologist.  Ask that he or she review the claims file, to include any newly-acquired pharmacy records.  Then, he or she should provide an opinion as to the following:

a.  Is the form of doxycycline prescribed to the Veteran considered to be systemic?  Please explain why or why not.

b.  If the form of doxycycline prescribed to the Veteran is systemic, is that medication considered to be a corticosteroid or other immunosuppressive-type of drug?  If not, please explain why, to include how the form of doxycycline prescribed to the Veteran would best be classified.

3.  After undertaking the development above, and any additional development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


